            Case 2:20-cv-08746-VAP-PVC Document 1 Filed 09/23/20 Page 1 of 12 Page ID #:1




             1 Robert B. Ryder (SBN 106257)
               rbryder@ww.law
             2 Spencer J. Reckon (SBN 312909)
               sjreckon@ww.law
             3 WOLFE & WYMAN LLP
               2301 Dupont Drive, Suite 300
             4 Irvine, California 92612-7531
               Tel: (949) 475-9200 / Fax: (949) 475-9203
             5
                 Attorneys for Defendant
             6   SWIFT TRANSPORTATION CO. OF ARIZONA, LLC
             7

             8                              UNITED STATES DISTRICT COURT
             9            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
            10   SUZANNE FURTIVO,                              Case No.: 2:20-cv-08746
            11                 Plaintiff,                      Assigned to District Judge
                                                               Courtroom
            12    v.
                                                               NOTICE OF REMOVAL OF
            13   SWIFT TRANSPORTATION CO. OF                   ACTION UNDER 28 U.S.C. §§ 1332,
                 ARIZONA, LLC, a Delaware LLC;                 1441, AND 1446
            14   MAULID ALI HUSSEIN; and DOES 1
                 through 20, inclusive,                        [DIVERSITY OF CITIZENSHIP]
            15
                               Defendants.
            16
                                                               State Court Case No.: 20STCV11679
            17
                                                               State Court Action Filed: March 24, 2020
            18

            19

            20            TO THE CLERK OF THE ABOVE-ENTITLED COURT:
            21            Defendant   SWIFT     TRANSPORTATION         CO.    OF   ARIZONA,       LLC
            22   (“Defendant Swift”), by and through undersigned counsel and pursuant to 28 U.S.C.
            23   §§ 1332, 1441, and 1446, hereby removes this case from the Superior Court in and for
            24   and Los Angeles County, California to the United States District Court for the Central
            25   District of California, Western Division. In support of this Notice, Defendant Swift
            26   avers:
            27            I.   INTRODUCTION
            28            This case arises out of an alleged May 19, 2018 motor vehicle accident
                                                       1
                                       NOTICE OF REMOVAL TO DISTRICT COURT
3736507.1
            Case 2:20-cv-08746-VAP-PVC Document 1 Filed 09/23/20 Page 2 of 12 Page ID #:2




             1   involving an automobile in which Plaintiff Suzanne Furtivo was a passenger and a
             2   tractor-trailer driven by Defendant Maulid Ali Hussein (“Defendant Hussein”). (Ex.
             3   A ¶¶ 5-7) Plaintiff further alleges Defendant Hussein was an agent or employee of
             4   Defendant Swift. (Id. ¶ 9) As a result of the accident, Plaintiff claims she sustained
             5   injuries as well as “great mental, physical, and nervous pain and suffering . . . that . . .
             6   will result in some permanent disability.” (Id. ¶ 11) Plaintiff’s Complaint, filed on
             7   March 24, 2020 in Los Angeles County Superior Court, was served on Defendant
             8   Swift on August 25, 2020. (Ex. G) To date, Defendant Hussein has not been served.
             9   (Ex. J, Hussein Decl. ¶ 7) As of the date of this Notice, Swift has not responded to
            10   Plaintiff’s Complaint. As discussed further, infra, Defendant seeks to remove this
            11   matter pursuant to the Court’s diversity jurisdiction because this is a civil action
            12   between citizens of different states and the amount in controversy exceeds the sum of
            13   $75,000, exclusive of interests and costs. See 28 U.S.C. § 1332.
            14          II.   PLEADINGS FILED IN STATE COURT
            15          Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, orders and
            16   other papers or exhibits served on or by Defendant Swift in the state court action will
            17   be filed and/or are attached as Exhibits and include the following:
            18
                       DATE                      DOCUMENT FILED                             EXHIBITS
            19
                   3/24/20       Complaint                                                      A
            20
                   3/24/20       Civil Case Cover Sheet                                          B
            21
                   3/24/20       Summons Issued on the Complaint                                 C
            22
                   3/24/20       Notice of Assignment of Unlimited Civil Case                   D
            23
                   4/8/20        PI General Order                                                E
            24
                   4/8/20        Certificate of Mailing for PI General Order and                 F
            25                   Standing Order regarding PI Procedures and
                                 Hearing Dates
            26
                   8/25/20       Service of Process on Swift                                    G
            27

            28   ///

                                                      2
                                      NOTICE OF REMOVAL TO DISTRICT COURT
3736507.1
            Case 2:20-cv-08746-VAP-PVC Document 1 Filed 09/23/20 Page 3 of 12 Page ID #:3




             1         III.   LEGAL STANDARD AND ANALYSIS
             2         Federal courts are courts of limited jurisdiction: they possess only that power
             3   authorized by the Constitution and by statute. Kokkonen v. Guardian Life Ins. Co.
             4   of Am., 511 U.S. 375, 377 (1994) (citations omitted). Federal district courts have
             5   original jurisdiction over civil actions brought in diversity, in which the matter in
             6   controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and
             7   is between citizens of different States. 28 U.S.C. § 1332(a)(1). Federal district courts
             8   also have original jurisdiction “of all civil actions arising under the Constitution, law,
             9   or treaties of the United States.” 28 U.S.C. § 1331. “As a general rule, absent
            10   diversity jurisdiction, a case will not be removable if the complaint does not
            11   affirmatively allege a federal claim.” Beneficial Nat’l Bank v. Anderson, 539 U.S. 1,
            12   6 (2003).
            13         Defendant Swift invokes this Court’s diversity jurisdiction pursuant to 28
            14   U.S.C. § 1332 as Defendant Swift is a citizen of Delaware and Arizona, Defendant
            15   Hussein is a citizen of North Dakota, Plaintiff is a citizen of California, and the
            16   amount in controversy exceeds $75,000, exclusive of interests and costs. Pursuant to
            17   28 U.S.C. § 1446:
            18          The notice of removal of a civil action or proceeding shall be filed
                        within thirty days after the receipt by the defendant, through service or
            19          otherwise, of a copy of the initial pleading setting forth the claim for
                        relief upon which such action or proceeding is based, or within thirty
            20          days after the service of summons upon the defendant if such initial
                        pleading has then been filed in court and is not required to be served on
            21          the defendant, whichever period is shorter.
            22

            23   28 U.S.C. § 1446(b)(1) (2020). If the basis for removal is not facially apparent from
            24   the Complaint, a defendant may file a notice of removal within 30 days after receipt
            25   of information "from which it may first be ascertained that the case is one which is or
            26   has become removable" such as the record in the state court proceeding or a response
            27   to discovery. 28 U.S.C. 1446(c). As noted, supra, Defendant Swift was served with
            28   Plaintiff’s Complaint on August 24, 2020. Consequently, removal is timely pursuant
                                                      3
                                      NOTICE OF REMOVAL TO DISTRICT COURT
3736507.1
            Case 2:20-cv-08746-VAP-PVC Document 1 Filed 09/23/20 Page 4 of 12 Page ID #:4




             1   to 28 U.S.C. §1446(b)(2)(B).
             2         Venue exists in the Central District of California, Western Division because
             3   the Superior Court for Los Angeles County, California, is within the Western
             4   Division. Written notice of the filing of the Notice of Removal will be promptly
             5   served on Plaintiff’s counsel, and a copy will be promptly filed with the Clerk of the
             6   Superior Court in and for Los Angeles County, California, pursuant to 28 U.S.C. §
             7   1446(d).
             8          A. Diversity of Citizenship Exists.
             9         Complete diversity jurisdiction must exist at the time an action is filed and
            10   applies whether or not all defendants have been served. Strotek Corp. v. Air Transp.
            11   Ass'n. of Am., 300 F.3d 1129, 1131 (9th Cir. 2002) (recognizing diversity must exist
            12   both at the time the complaint was filed in state court and at the time of removal).
            13   The party asserting the existence of diversity jurisdiction bears the burden of pleading
            14   the existence of that jurisdiction, and if diversity jurisdiction is challenged, that party
            15   also bears the burden of establishing jurisdiction by a preponderance of the evidence.
            16   Abrego v. Dow Chem. Co., 443 F.3d 676, 683 (9th Cir. 2006). Parties may submit
            17   evidence outside the complaint when supporting or challenging removal, such as
            18   affidavits, declarations, and other summary-judgment type evidence. Ibarra v.
            19   Manheim Invs., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015).
            20         A removing "defendant cannot establish removal jurisdiction by mere
            21   speculation and conjecture, with unreasonable assumptions." Ibarra, 775 F.3d at
            22   1197. In some instances, assessing damages at this stage requires a chain of
            23   reasoning that includes assumptions, and "[w]hen that is so, those assumptions
            24   cannot be pulled from thin air but need some reasonable ground underlying them."
            25   Id. at 1199. Ultimately, citizenship, not residence, is the key fact that must be alleged
            26   in the complaint to establish diversity for a natural person.         Kanter v. Warner-
            27   Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).
            28   ///
                                                      4
                                      NOTICE OF REMOVAL TO DISTRICT COURT
3736507.1
            Case 2:20-cv-08746-VAP-PVC Document 1 Filed 09/23/20 Page 5 of 12 Page ID #:5




             1                       1. Plaintiff is a Citizen of California
             2         To establish citizenship for diversity purposes, a natural person is a citizen of
             3   the state he or she is domiciled with an intent to remain. Pursuant to her Complaint,
             4   Plaintiff “is and at all times relevant was, a resident of the County of Los Angeles,
             5   State of California.” (Ex. A, ¶ 2) As Plaintiff was domiciled in California both at the
             6   time of the May 2018 accident at in March 2020 when she filed her Complaint, she is
             7   unquestionably a citizen of California.
             8                       2. Defendant Hussein is a Citizen of North Dakota
             9         In her Complaint, Plaintiff avers Defendant Hussein is “a resident of the State
            10   of North Dakota.” (Id. ¶ 3) During his tenure with Swift, Defendant Hussein was
            11   domiciled in North Dakota and was at all times relevant hereto a citizen of the State of
            12   North Dakota. (See Ex. H, Anne Rowell Decl. ¶ 5) In September 2020, Defendant
            13   Hussein briefly lived in temporary housing at a hotel in Columbus, Ohio. (See Ex. J,
            14   M. Hussein Decl. ¶ 3) Defendant Hussein has never resided in California. (Id. ¶ 5)
            15   He presently resides in North Dakota and intends to remain there indefinitely. (Id. ¶
            16   2) As a result, it is clear Defendant Hussein is a citizen of North Dakota.
            17                       3. Defendant Swift is a Citizen of Delaware and Arizona
            18         The rules for cases involving entities rather than individuals depends on the
            19   form of the entity. Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899
            20   (9th Cir. 2006). For the purposes of determining diversity, a corporation is considered
            21   a citizen of the state where it has been incorporated and of the state in which it has its
            22   principle place of business. 28 U.S.C. § 1332(c)(1); Hertz Corp. v. Friend, 559 U.S.
            23   77, 80-81 (2010) (recognizing a corporation’s principal place of business means the
            24   nerve center of the corporation, which will typically be found at the corporation’s
            25   headquarters). In contrast, a limited liability company is a citizen of any state where a
            26   member of the company is a citizen. See Johnson, 437 F.3d ay 899 (explaining that
            27   analogous to “a partnership, an LLC is a citizen of every state of which its
            28   owners/members are citizens.”); Marseilles Hydro Power, LLC v. Marseilles Land &
                                                     5
                                     NOTICE OF REMOVAL TO DISTRICT COURT
3736507.1
            Case 2:20-cv-08746-VAP-PVC Document 1 Filed 09/23/20 Page 6 of 12 Page ID #:6




             1   Water Co., 299 F.3d 643, 652 (7th Cir. 2002) (“the relevant citizenship [of an LLC]
             2   for diversity purposes is that of the members, not of the company”); TPS Utilicom
             3   Servs., Inc. v. AT & T Corp., 223 F. Supp. 2d 1089, 1101 (C.D. Cal. 2002)
             4   (recognizing “[a] limited liability company . . . is treated like a partnership for the
             5   purpose of establishing citizenship under diversity jurisdiction”).
             6          A defendant is presumed to know the facts surrounding its own citizenship, as
             7   is the case here. In the instant case, it is clear Defendant Swift is not a citizen of the
             8   State of California. (Ex. H, Anne Rowell Decl. ¶¶ 3-4) Swift Transportation Co. of
             9   Arizona, LLC is a limited liability company organized under the law of the State of
            10   Delaware. (Ex. H, Anne Rowell Decl. ¶ 4) Swift Transportation Co., LLC is the sole
            11   member and manager of Swift Transportation Co. of Arizona, LLC. (Id.) Swift
            12   Transportation Co., LLC is a limited liability company organized under the law of the
            13   State of Delaware. (Id.)         Knight-Swift Transportation Holdings, Inc. is the sole
            14   member of Swift Transportation Co., LLC.          Knight-Swift Transportation Holdings,
            15   Inc. was incorporated in Delaware and maintains its principal place of business and
            16   headquarters in the State of Arizona. (Id.) Based on Hertz, Knight-Swift
            17   Transportation Holdings, Inc. is a Citizen of Delaware and Arizona. See Hertz, 559
            18   U.S. at 81.
            19          Accordingly, for diversity purposes and based on the citizenship of its
            20   members, Defendant Swift is a citizen of the State of Delaware and the State of
            21   Arizona.
            22          Moreover, the citizenship of “Dos 1-10” is irrelevant for purposes of removal.
            23   “The citizenship of fictitious defendants is disregarded for removal purposes and
            24   becomes relevant only if and when the plaintiff seeks leave to substitute a named
            25   defendant." Soliman v. Philip Morris Inc., 311 F.3d 966, 971 (9th Cir.
            26   2002) (citing 28 U.S.C. §§ 1441(a), 1447(e)). Therefore, there is complete diversity
            27   of citizenship of all parties.
            28          B.     The Amount in Controversy Exceeds $75,000.00.
                                                       6
                                       NOTICE OF REMOVAL TO DISTRICT COURT
3736507.1
            Case 2:20-cv-08746-VAP-PVC Document 1 Filed 09/23/20 Page 7 of 12 Page ID #:7




             1          Regarding the quantitative amount in controversy requirement, “when
             2   Congress created lower federal courts, it limited their diversity jurisdiction to cases in
             3   which there was a minimum monetary amount in controversy between the parties.”
             4   Snyder v. Harris, 394 U.S. 332, 334 (1969)).          Today, the threshold amount in
             5   controversy for diversity jurisdiction, excluding interests and costs, is that
             6   which exceeds $75,000. 28 U.S.C. § 1332(a) (“The district courts shall have original
             7   jurisdiction of all civil actions where the matter in controversy exceeds the sum
             8   or value of $75,000, exclusive of interest and costs[.]”). The Court may consider the
             9   complaint, facts presented in the removal petition, and any summary-judgment type
            10   evidence relevant to the amount in controversy at the time of removal a
            11   preponderance of the evidence, that the jurisdictional threshold is met. Fritsch
            12   v. Swift Transp. Co. of Arizona, LLC, 899 F.3d 785, 793 (9th Cir. 2018).
            13         In the instant case, the amount of controversy is not readily apparent from the
            14   face of Plaintiff’s Complaint, which she filed as an unlimited civil case—i.e. one in
            15   which damages exceed $25,000. In the context of personal injury cases in which the
            16   complaint does not specify the amount of damages, courts have found that
            17   the amount in controversy is apparent from the face of the complaint where the
            18   complaint describes specific injuries or otherwise reflects the nature of the injuries
            19   and treatment. See, e.g., Calkins v. Sw. Airlines Co., No. 2:19-cv-01215-SVW-
            20   MRW (SVW), 2019 WL 1553665, at *2 (C.D. Cal. Apr. 10, 2019) (holding
            21   allegations in the complaint gave sufficient notice of removability by providing a
            22   highly detailed description of the “serious and long-term injuries” the plaintiff
            23   suffered as a result of falling out of her wheelchair and down an airport terminal
            24   escalator); Moore v. CVS Health Corp., No. EDCV 17-888 (JGB), 2017 WL
            25   2999021, at *2 (C.D. Cal. July 14, 2017) (finding the amount in controversy was
            26   “reasonably apparent” due to the severity and specificity of plaintiff’s alleged injuries
            27   and damages resulting from being prescribed an inappropriate dosage of medicine).
            28

                                                      7
                                      NOTICE OF REMOVAL TO DISTRICT COURT
3736507.1
            Case 2:20-cv-08746-VAP-PVC Document 1 Filed 09/23/20 Page 8 of 12 Page ID #:8




             1         On the other hand, where the complaint includes only general allegations about
             2   the plaintiff’s injuries, such as allegations that the plaintiff’s injuries were “serious,”
             3   “severe,” or “debilitating,” without alleging specific facts showing the nature and
             4   extent of the plaintiff’s injuries and the treatment required as a result of those injuries,
             5   courts have found that such allegations are insufficient to trigger the 30-day removal
             6   period. See, e.g., Afshar v. Wal-Mart Stores, Inc., No. 2:18-cv-00947-RFB-GWF
             7   (RFB), 2018 WL 6178521, at *2 (D. Nev. Nov. 27, 2018) (holding that the complaint
             8   failed to provide sufficient notice of removability where it described the plaintiff’s
             9   injuries as “serious,” “severe,” and “debilitating” but did not provide specific details
            10   as to the nature and extent of the injuries); Corbelle v. Sanyo Elec. Trading Co., LTD.,
            11   No. C-03-1509 EMC, 2003 WL 22682464, at *3 (N.D. Cal. Nov. 4, 2003) (holding
            12   the amount in controversy requirement was not apparent from a complaint which
            13   averred the plaintiff sustained “serious and permanent injuries” because the complaint
            14   did not contain specific allegations as to the nature of plaintiff’s injuries, the treatment
            15   she received or her prognosis, and was unclear as to the magnitude of her lost wages).
            16         Plaintiff’s Complaint alleges that as a result of the subject motor vehicle
            17   accident, she sustained injuries as well as “great mental, physical, and nervous pain
            18   and suffering . . . that . . . will result in some permanent disability,” “was required to
            19   and did employ physicians and surgeons,” missed work and lost wages and “sustained
            20   a loss of earning capacity.” (Ex. A ¶¶ 11-13) As in Afshar and Corbelle, these
            21   allegations are not necessarily specific enough to trigger the 30-day removal period
            22   under 28 U.S.C. § 1446(b)(1). Further, while the complaint identifies the types of
            23   damages Plaintiff seeks, namely, lost wages, hospital and medical expenses, general
            24   damages and lost earning capacity, it does not include specific amounts or other
            25   details for these categories. Therefore, although Plaintiff’s Complaint put Defendant
            26   Swift on notice that she incurred medical expenses and missed work, it did not put
            27   Swift on notice that these types of damages exceeded $75,000. As a result, because
            28   the Complaint required Swift to speculate as to whether the amount in controversy
                                                      8
                                      NOTICE OF REMOVAL TO DISTRICT COURT
3736507.1
            Case 2:20-cv-08746-VAP-PVC Document 1 Filed 09/23/20 Page 9 of 12 Page ID #:9




             1   requirement was met, it did alone not trigger the 30-day window under 28 U.S.C.
             2   § 1446(b)(1).
             3         However, district courts need not “suspend reality or shelve common sense in
             4   determining whether the face of a complaint, or other document, establishes the
             5   jurisdictional amount.” Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 770 (11th
             6   Cir. 2010). Where medical records include cost estimates or billing information, they
             7   may be sufficient to put a defendant on notice that a case is removable. See Naranjo
             8   v. Walmart, Inc., No. 218CV10040RGKFFM, 2019 WL 446223, at *3 (C.D. Cal.
             9   Feb. 4, 2019). In Naranjo, the court concluded the plaintiff’s medical records were
            10   sufficient to put the defendant on notice that the amount-in-controversy requirement
            11   was met because the records contained a treating physician’s report “clearly stating
            12   that [the] [p]laintiff was advised to undergo a surgery, which was to be scheduled
            13   soon, that would cost an estimated $250,000.” Id. On the other hand, courts in the
            14   Ninth Circuit have found medical records that do not include the cost of past
            15   treatment or estimates of the cost of required future treatment are insufficient to start
            16   the running of the 30-day removal period under § 1446(b)(3). See, e.g., Stiren v.
            17   Lowes Homes Centers, LLC, No. 8:19-cv-00157-JLS-KES (JLS), 2019 WL
            18   1958511, at *3 (C.D. Cal. May 2, 2019) (holding that medical records and
            19   interrogatory responses detailing the extent of Plaintiff’s injuries were not sufficient
            20   to trigger 30-day removal requirement, even if a “simple internet search would have
            21   revealed the nature of required treatment and corresponding costs” because under
            22   Ninth Circuit precedent a defendant does not have a duty to investigate); State Farm
            23   Mut. Auto. Ins. Co. v. Camco Mfg., Inc., No. 3:12-CV-00222-LRH (LRH), 2012 WL
            24   3962470, at *3 (D. Nev. Sept. 10, 2012) (finding that despite the subject rollover
            25   accident, “the information contained in [plaintiffs’] medical records does not clearly
            26   indicate that the [plaintiffs] sustained such injuries that their personal injury claims
            27   would bring this case over the jurisdictional threshold”).
            28         Here, Defendant Swift does not rely on the Complaint alone to establish the
                                                     9
                                     NOTICE OF REMOVAL TO DISTRICT COURT
3736507.1
            Case 2:20-cv-08746-VAP-PVC Document 1 Filed 09/23/20 Page 10 of 12 Page ID #:10




             1   requisite jurisdictional amount by a preponderance of the evidence. See Singer v.
             2   State Farm Mut. Auto Ins. Co., 116 F.3d 373, 376 (9th Cir. 1997) (recognizing where
             3   a plaintiff has made an unspecified demand for damages in state court, a removing
             4   defendant must prove by a preponderance of        the evidence that the amount in
             5   controversy more likely than not exceeds the jurisdictional requirement).        The
             6   preponderance of the evidence standard is clearly met in this case. Specifically, the
             7   medical records provided to Defendant Swift include billing information for
             8   Plaintiff’s treatment from 9-3-19 to 1-16-20, which reflect total charges of
             9   $96,116.50. (Ex. I, S. Reckon Decl. ¶ 2) Moreover, on August 11, 2020, Plaintiff’s
            10   counsel advised defense counsel that Plaintiff had back surgery in March 2020. (Ex.
            11   I, S. Reckon Decl. ¶ 3) Taken together, the $96,116.50 in medical expenses through
            12   January 2020, additional back surgery in March 2020, and the debilitating nature of
            13   the damages alleged—including, inter alia, Plaintiff’s allegations of (1) “great
            14   mental, physical, and nervous pain and suffering;” (2) a “permanent disability;” (3)
            15   treating with “physicians and surgeons;” (4) incurring medical expenses and
            16   “incidental expense;” (5) lost wages; and (6) “loss of earning capacity” there amount
            17   in controversy is unquestionably greater than $75,000. (See Ex A ¶¶ 11-13; Ex. I ¶¶
            18   2-3)
            19          Federal courts have found less serious allegations than those present here
            20   satisfy the amount in controversy requirement. See, e.g., Andrews v. E.I. Du Pont
            21   De Nemours & Co., 447 F.3d 510, 515 (7th Cir. 2006) (finding the jurisdictional
            22   amount requirement met where plaintiff alleged severe and permanent injuries, pain
            23   and suffering, and medical expenses); Gebbia v. Wal-Mart Stores, 233 F.3d 880, 888
            24   (5th Cir. 2000) (holding alleged damages in a slip-and-fall case for “medical
            25   expenses, physical pain and suffering, mental anguish and suffering, loss of
            26   enjoyment of life, loss of wages and earning capacity, and permanent disability and
            27   disfigurement” met the jurisdictional amount); Quinn v. Kimble, 228 F. Supp. 2d
            28   1038 (E.D. Mo. 2002) (holding the amount in controversy requirement satisfied
                                                    10
                                    NOTICE OF REMOVAL TO DISTRICT COURT
3736507.1
            Case 2:20-cv-08746-VAP-PVC Document 1 Filed 09/23/20 Page 11 of 12 Page ID #:11




             1   where plaintiff sought compensation for past and future medical expenses, lost
             2   wages, and damages for loss of enjoyment of life).
             3          Finally, although Defendant Swift denies it should be liable for the damages
             4   alleged in Plaintiff's Complaint, for purposes of determining whether the minimum
             5   amount in controversy has been satisfied, the court must presume that Plaintiff will
             6   prevail on each and every one of her claims. Kenneth Rothschild Trust v. Morgan
             7   Stanley Dean Witter, 199 F. Supp. 2d 993, 1001 (C.D. Cal. 2002) (recognizing the
             8   amount in controversy is determined by the complaint operative at the time of
             9   removal and encompasses all relief a court may grant on that complaint if the
            10   plaintiff is victorious). Therefore, this Court should look to the notice of removal to
            11   make an independent evaluation of the monetary value of the claims asserted.
            12   In so doing, it is readily apparent by a preponderance of the evidence that the amount
            13   in controversy requirement is satisfied.
            14         C. Removal is Otherwise Proper
            15         Defendant Hussein has not be formally served with a Summons and Copy of the
            16   Complaint, in investigating the matter for Defendant Swift, undersigned defense
            17   counsel spoke to and obtained a declaration from Defendant Hussein establishing his
            18   domicile at the time the action commenced and consenting to removal of the case.
            19   (See Ex. J, ¶¶ 2-7) However, even in the absence of such consent, Defendant Swift
            20   avers it is excused from the judicially-imposed requirement for unanimous consent to
            21   removal by all defendants because Defendant Hussein has not be “properly . . . served
            22   in the action.” Destfino v. Reiswig, 630 F.3d 952, 957 (9th Cir. 2011). Even
            23   assuming, arguendo, Defendant Hussein had been properly served, the Court should
            24   allow Swift to cure the defect by obtaining joinder of all defendants prior to the entry
            25   of judgment. See id. Because the only other individually named Defendant has not
            26   been served, appeared, or in any way participated in the state court litigation,
            27   Defendant Hussein’s consent is both unnecessary and impractical.              However,
            28   Defendant Hussein’s consent was obtained in an abundance of caution and to preclude
                                                     11
                                     NOTICE OF REMOVAL TO DISTRICT COURT
3736507.1
            Case 2:20-cv-08746-VAP-PVC Document 1 Filed 09/23/20 Page 12 of 12 Page ID #:12




             1   Plaintiff from arguing lack of consent serves as a sufficient basis to remand the action
             2   to state court.
             3          IV.    CONCLUSION
             4          WHEREFORE, upon consideration of the foregoing, Notice is hereby given
             5   that Defendant SWIFT TRANSPORTATION CO. OF ARIZONA, LLC, removes
             6   this case from the Superior Court in and for Los Angeles County, California to the
             7   United States District Court for the Central District of California, Western Division.
             8   Defendant reserves the right to supplement this Notice of Removal should additional
             9   information become available. The filing of this Notice of Removal is subject to, and
            10   without waiver of, any defense any defenses, both mandatory and discretionary
            11   provided for under California law.
            12

            13   DATED: September 23, 2020              WOLFE & WYMAN LLP
            14

            15                                          By: /s/ Spencer J. Reckon
                                                              ROBERT B. RYDER
            16                                                SPENCER J. RECKON
                                                        Attorneys for Defendants
            17                                          Attorneys for Defendant
                                                        SWIFT TRANSPORTATION CO. OF
            18                                          ARIZONA, LLC
            19

            20

            21

            22

            23

            24

            25

            26

            27

            28

                                                     12
                                     NOTICE OF REMOVAL TO DISTRICT COURT
3736507.1
